NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2010-5006


                             KERR CONTRACTORS, INC.,

                                                     Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee,

                                         and

                                KIEWIT PACIFIC CO.,

                                                     Defendant-Appellee.


      Joseph A. Yazbeck, Jr., Yazbeck Cloran & Bowser, PC, of Portland, Oregon,
argued for plaintiff-appellant.

      Patryk J. Drescher, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellee
the United States. With him on the brief were Tony West, Assistant Attorney General,
Jeanne E. Davidson, Director, and Brian M. Simkin, Assistant Director.

      Douglas L. Patin, Bradley Arant Boult Cummings, LLP, of Washington, DC,
argued for defendant-appellee Kiewit Pacific Co.

Appealed from: United States Court of Federal Claims

Judge Lynn J. Bush
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2010-5006


                           KERR CONTRACTORS, INC.,

                                                              Plaintiff-Appellant,
                                         v.

                                 UNITED STATES,

                                                              Defendant-Appellee,

                                        and

                               KIEWIT PACIFIC CO.,

                                                              Defendant-Appellee.


                                  Judgment

ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           09-CV-523

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, CLEVENGER, and GAJARSA, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED May 7, 2010                         /s/ Jan Horbaly
                                         Jan Horbaly, Clerk